DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

The rejection of claims 1-20 under 35 U.S.C. § 112(a) has been withdrawn in view of claim amendment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-4, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149).  

Regarding Claim 1, Qu discloses a method for granting data resources to a plurality of subscribers belonging to a group in a communications network, the method comprising: receiving a first create session request identifying a first subscriber that belongs to a designated user group ("DUG"), (see Para’s [0008-0009] i.e., PCRF sends policies and charging rules established by the PCRF itself to a PCEF to be enforced based on subscription information of subscribers, [0019] i.e., the step of the PCEF determining the group identifier of the group to which the MTC device belongs comprises: obtaining the group identifier carried, in an IP-CAN session request message sent by the MTC device, [0049-0051] i.e., apply the policy in the IP-CAN session which is requested by the device, & [0059-0063] i.e., the MTC device carries a subscriber identifier or a device identifier in the IP-CAN session establishment request message; the PCEF locally maintains a corresponding relation between the subscriber identifier and the group identifier)

the DUG comprising a plurality of subscribers; (see Para’s [0019] i.e., group to which the MTC device belongs, [0049] i.e., numerous MTC devices belonging to the same MTC device group, [0059], & [0062] i.e., device group to which the MTC device belongs)

determining that no existing online charging session is associated with the DUG when the first create session request is received, (see Para’s [0049] i.e., session request to be established, [0054] i.e., the PCEF applies for a group policy of the device group from the PCRF, [0062] i.e., IP-CAN session establishment request message received from the MTC device when establishing the session, [0065-0067] i.e., if a PCEF fails to find a group policy of the device group locally (i.e., “determining that no existing online charging session is associated with DUG”), a group policy of the device group needs to be added locally…In a course in which an MTC device of a certain MTC device group establishes an IP-CAN session, if failing to locally obtain a group policy (i.e., “determining that no existing online charging session is associated with DUG”) corresponding to the device group to which the MTC device belongs, the PCEF requests for a group policy from a PCRF, stores the group policy locally and applies the group policy to the IP-CAN session)

sending a message, that identifies the DUG to an online charging node (see Fig. 2 i.e., PCRF), the message requesting a new online charging session, (see Para’s [0049], [0054], & [0065-0071] i.e., the PCEF requests for a group policy from a PCRF, the PCRF according to a group identifier obtained from the PCEF…step 504: the PCRF…establishes a group policy and delivers the group policy to the PCEF)

receiving policy data that is assigned to the DUG from the online charging node, (see Para’s [0070-0071] i.e., PCRF delivers the group policy to the PCEF)

the policy data comprising data resources that are granted to the DUG (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, [0125] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy PCC rule, [0134], & [0136])

granting first data resources to the first subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the first subscriber establishes an IP-CAN session bearer for the session), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the first subscriber will be granted “first data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

receiving a second create session request identifying a second subscriber that belongs to the DUG, (see Para’s [0051], [0055] i.e., subsequent courses in which MTC devices MTC devices attached to these MTC device groups establish IP-CAN sessions, [0093], [0095] i.e. IP-CAN session establishment processes of an MTC device 1 and an MTC device 2 (i.e., “second subscriber”) of the same subscriber group, respectively. In the session establishment process of the MTC device 1, a BBERF and a PCEF interact with a PCRF respectively to obtain a group policy QoS rule and a group policy PCC rule. In the session establishment process of the MTC device 2, the BBERF and the PCEF no longer interact with the PCRF, and the session of the MTC device 2 is bound by directly using the group policy QoS rule and the group policy PCC rule obtained through the MTC device 1, wherein the BBERF is used in the IP-CAN session establishment of both the MTC device 1 and the MTC device 2, [0108] i.e., during a course in which an MTC device 2 requests for establishing an IP-CAN session 2 an IP-CAN session establishment request message (i.e., “second create session request”) is sent to the BBERF, wherein the message carries a subscriber identifier 2 or a group identifier of the MTC device 2. The MTC device 1 and the MTC device 2 belong to the same group, thus having identical group identifiers, [0110] i.e., the PCEF directly applied the locally-stored group policy to the IP-CAN session 2, & [0113] i.e., the PCEF obtains a group policy from the PCRF only when the first device in the group requests for establishing an IP-CAN bearer. When other devices in the group establish IP-CAN bearers, the PCEF applies the group policy in the IP-CAN sessions directly, and no longer requests for a group policy from the PCRF) 

and granting second data resources to the second subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the second subscriber establishes an IP-CAN session bearer for the session, [0095] i.e., IP-CAN session establishment for MTC device 2 & [0108] i.e., MTC device 2 requests for establishing an IP-CAN session 2…wherein the IP-CAN session establishment request message carries a subscriber identifier 2), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the “second subscriber”, will be granted “second data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

Qu does not disclose the claim features of granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the first data resources granted to the first subscriber. However the claim feature would be rendered obvious in view of Mohammed et al. US (2015/0236915).

Mohammed discloses granting second data resources to a second subscriber based on data resources that are granted to a DUG (see Fig.’s 2A-2B & 3A-3B Para’s [0005] i.e., group subscription which may comprise a plurality of subscribers (i.e., “DUG”) [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”) for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

and also based on first data resources granted to a first subscriber (see Para [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”)  for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

(Mohammed suggests the data resources or service units that are allocated to the subscriber x and subscriber y are based on a group subscription for the group of subscribers (see Para’s [0041-0048]), where the group subscription may govern the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription, (see Para’s [0041] i.e., Such a group subscription may govern the quality of service (QoS), allocation of service units & [0042] i.e., By way of example, the group subscription profile may contain an indication of a threshold of 100 service units for the group subscription)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber of the DUG as disclosed in Qu to be granted based on data resources that are granted to the DUG and also based on first data resources granted to the first subscriber as disclosed in the teachings of Mohammed who discloses service units are allocated to subscribers x and y based on a threshold amount of service units allocated to the group subscription for the group of subscribers because the motivation lies in Mohammed for governing the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription for not exceeding data resource capacity of the network system. 

While Qu discloses data resources are granted to the DUG according to the policy data, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules (i.e., “policy”) sent by the PCRF, [0049] i.e., each MTC device that establishes an IP-CAN session bearer, will be granted data resources for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, & [0125]), the combination of Qu in view of Mohammed does not disclose the claim feature of the policy data comprising an indication of data resources that are granted to the DUG. However the claim feature would be rendered obvious in view of Leung et al. US (2016/0212758). 

Leung discloses policy data (see Fig. 4 i.e., resource allocation plans 440) comprising an indication of data resources (see Fig. 4 i.e., Resources 402) that are granted to a DUG (see Fig. 4 i.e., Subscriber Groups 404), (see Para’s [0002], [0022], [0036] i.e., outputs of the dynamic resource optimization 316 may include resource allocation plans 318 for each group of subscribers…Each resource allocation plan 318 may be applied to each subscriber by a scheduler 320 associated with the SON server 310. The scheduler 320 may allocate the corresponding resources according to the resource allocation plan 318 associated with each group of subscribers, [0039] i.e., In an example embodiment, resources 402, including frequency and transmitted power, may be provided to groups of subscribers 404 based on one or more resource allocation plans 440 (i.e., “policy data”). Each resource allocation plan (442, 444, 446) may schedule a portion of optimized resources to be provided to a subscriber group (406, 408, 410) based on a priority level of the subscriber group), [0044], & [0066-0067] i.e., “generate frequency and power allocation plan” may be sent to scheduler in block 644 for implementing the plan to allocate the resources to the group of subscribers).

(Leung suggests each resource allocation plan (i.e., “policy data”) may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group (see Para [0039]) in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of subscribers of the group (see Para’s [0002] i.e., QoE & [0004]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data configured for the subscriber group as disclosed in Qu in view of Mohammed to comprising an indication of data resources that are granted to the DUG according to a data policy such as the resource allocation plan disclosed in Leung who discloses the resource allocation plan indicates data resources that are granted to a subscriber group because the motivation lies in Leung  that  each resource allocation plan may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of the subscribers of the subscriber group.

The combination of Qu in view of Mohammed, and further in view of Leung does not disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber, wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber. However the claim feature would be rendered obvious in view of Jeong et al. US (2015/0003312). 

Jeong discloses releasing data resources for a subscriber while maintaining connectivity (see Fig. 19 Bearer delete request received at S-GW will release data resources for the UE & Para’s [0135-0137] i.e., At step 1940, the S-GW receives a delete bearer resource message for suspension from the MME. At step 1950, the S-GW maintains PDP contexts setup for UTRAN/GERAN and does not forward the delete bearer resource message to the P-GW. Thereby, the P-GW and S-GW may process generated downlink packets (i.e., connectivity maintained))

wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber (see Fig. 19 i.e., Bearer delete request is only transmitted between the MME and the S-GW and not to the UE thus the release of resources is transparent to the UE & Para [0137] i.e., At step 1940, the S-GW receives a delete bearer resource message for suspension from the MME. At step 1950, the S-GW maintains PDP contexts setup for UTRAN/GERAN and does not forward the delete bearer resource message to the P-GW (i.e., release of resources is transparent to the UE since the UE does not receive the bearer delete request). Thereby, the P-GW and S-GW may process generated downlink packets)

(Jeong discloses the S-GW maintains the PDP contexts set up for UTRAN after receiving the Bearer delete request which suggests the PDP contexts are maintained for resuming the PDP context, (see Fig. 19 i.e., step 1950 Maintain resumed PDP contexts & Para [0137])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first data resources granted to the first subscriber of the designated user group (DUG) as disclosed in Qu in view of Mohammed, and further in view of Leung to be released based on the teachings of Jeong who discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber, wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber because the motivation lies in Jeong that the S-GW maintains the PDP contexts set up for UTRAN after receiving the Bearer delete request resuming the PDP context. 

While the combination of Qu in view of Mohammed, further in view of Leung, and further in view of Jeong discloses releasing the first data resources for the first subscriber (Jeong, see Para [0137]), the combination of Qu in view of Mohammed, further in view of Leung, and further in view of Jeong does not explicitly disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber. However the claim feature would be rendered obvious in view of Faccin US (2008/0320149).  

Faccin discloses releasing the first data resources for a first subscriber while maintaining connectivity with the first subscriber (see Para’s [0011] A control module facilitates the detachment of the SRD (i.e., “first subscriber”) and deactivation of the bearer while maintaining IP connectivity. The IP connectivity corresponds to the attachment of the SRD, [0017] i.e., IP connectivity of the SRD is maintained during at least one of detachment of the SRD and deactivation of the bearer, [0162] i.e., Basic connectivity may be maintained where basic connectivity allows for generic connectivity and base signaling, but does not allow for specific communication and QoS maintained IP services, & [0261])

(Faccin suggests when basic connectivity is maintained, the MME 134 may retain information pertaining to the SRD 112. This allows the SRD 112 to return to a network and quickly setup bearer(s) and reestablish IP connectivity (see Para [0163])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that when the first data resources for the first subscriber are released as disclosed in Qu in view of Mohammed, further in view of Leung, and further in view of Jeong to maintain connectivity with the first subscriber based on the teachings of Faccin who discloses releasing first data resources for a first subscriber while maintaining connectivity with the first subscriber because the motivation lies in Faccin that when basic connectivity is maintained, the MME may retain information pertaining to the service request device (SRD) which allows the SRD to return to a network and quickly setup bearer(s) and reestablish IP connectivity. 

Regarding Claims 3 and 9, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses the method and non-transitory computer readable medium of claims 1 and 7, wherein the online charging node is an Online Charging System server or a Policy Control and Charging Rules function server, (Qu, see Para’s [0009] i.e., PCRF, [0054], & [0070-0071]).

Regarding Claims 4 and 10, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses the method of claim 1, further comprising caching the policy data, (Qu, see Para’s [0051] i.e., the group policy of the MTC device group attached to the PCEF is stored locally in the PCEF)
 
Regarding Claim 7, Qu discloses a non-transitory computer readable medium for granting data resources to one or more subscribers belonging to a group in a communications network comprising a network node configured to: receive a first create session request identifying a first subscriber that belongs to a designated user group ("DUG"), (see Para’s [0008-0009] i.e., PCRF sends policies and charging rules established by the PCRF itself to a PCEF to be enforced based on subscription information of subscribers, [0019] i.e., the step of the PCEF determining the group identifier of the group to which the MTC device belongs comprises: obtaining the group identifier carried, in an IP-CAN session request message sent by the MTC device, [0049-0051] i.e., apply the policy in the IP-CAN session which is requested by the device, & [0059-0063] i.e., the MTC device carries a subscriber identifier or a device identifier in the IP-CAN session establishment request message; the PCEF locally maintains a corresponding relation between the subscriber identifier and the group identifier)

the DUG comprising a plurality of subscribers; (see Para’s [0019] i.e., group to which the MTC device belongs, [0049] i.e., numerous MTC devices belonging to the same MTC device group, [0059], & [0062] i.e., device group to which the MTC device belongs)

determine that no existing online charging session is associated with the DUG when the first create session request is received, (see Para’s [0049] i.e., session request to be established, [0054] i.e., the PCEF applies for a group policy of the device group from the PCRF, [0062] i.e., IP-CAN session establishment request message received from the MTC device when establishing the session, [0065-0067] i.e., if a PCEF fails to find a group policy of the device group locally (i.e., “determining that no existing online charging session is associated with DUG”), a group policy of the device group needs to be added locally…In a course in which an MTC device of a certain MTC device group establishes an IP-CAN session, if failing to locally obtain a group policy (i.e., “determining that no existing online charging session is associated with DUG”) corresponding to the device group to which the MTC device belongs, the PCEF requests for a group policy from a PCRF, stores the group policy locally and applies the group policy to the IP-CAN session)

send a message, that identifies the DUG to an online charging node (see Fig. 2 i.e., PCRF), the message requesting a new online charging session, (see Para’s [0049], [0054], & [0065-0071] i.e., the PCEF requests for a group policy from a PCRF, the PCRF according to a group identifier obtained from the PCEF…step 504: the PCRF…establishes a group policy and delivers the group policy to the PCEF)

receive policy data that is assigned to the DUG from the online charging node, (see Para’s [0070-0071] i.e., PCRF delivers the group policy to the PCEF)

the policy data comprising data resources that are granted to the DUG (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, [0125] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy PCC rule, [0134], & [0136])

grant first data resources to the first subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the first subscriber establishes an IP-CAN session bearer for the session), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the first subscriber will be granted “first data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

receive a second create session request identifying a second subscriber that belongs to the DUG, (see Para’s [0051], [0055] i.e., subsequent courses in which MTC devices MTC devices attached to these MTC device groups establish IP-CAN sessions, [0093], [0095] i.e. IP-CAN session establishment processes of an MTC device 1 and an MTC device 2 (i.e., “second subscriber”) of the same subscriber group, respectively. In the session establishment process of the MTC device 1, a BBERF and a PCEF interact with a PCRF respectively to obtain a group policy QoS rule and a group policy PCC rule. In the session establishment process of the MTC device 2, the BBERF and the PCEF no longer interact with the PCRF, and the session of the MTC device 2 is bound by directly using the group policy QoS rule and the group policy PCC rule obtained through the MTC device 1, wherein the BBERF is used in the IP-CAN session establishment of both the MTC device 1 and the MTC device 2, [0108] i.e., during a course in which an MTC device 2 requests for establishing an IP-CAN session 2 an IP-CAN session establishment request message (i.e., “second create session request”) is sent to the BBERF, wherein the message carries a subscriber identifier 2 or a group identifier of the MTC device 2. The MTC device 1 and the MTC device 2 belong to the same group, thus having identical group identifiers, [0110] i.e., the PCEF directly applied the locally-stored group policy to the IP-CAN session 2, & [0113] i.e., the PCEF obtains a group policy from the PCRF only when the first device in the group requests for establishing an IP-CAN bearer. When other devices in the group establish IP-CAN bearers, the PCEF applies the group policy in the IP-CAN sessions directly, and no longer requests for a group policy from the PCRF) 

and grant second data resources to the second subscriber based on the data resources that are granted to the DUG, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules sent by the PCRF (i.e., resources will be granted when the second subscriber establishes an IP-CAN session bearer for the session, [0095] i.e., IP-CAN session establishment for MTC device 2 & [0108] i.e., MTC device 2 requests for establishing an IP-CAN session 2…wherein the IP-CAN session establishment request message carries a subscriber identifier 2), [0049] i.e., each MTC device that establishes an IP-CAN session bearer, which includes the “second subscriber”, will be granted “second data resources” for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”), & [0125])

Qu does not disclose the claim features of granting second data resources to the second subscriber based on the data resources that are granted to the DUG and also based on the first data resources granted to the first subscriber. However the claim feature would be rendered obvious in view of Mohammed et al. US (2015/0236915).

Mohammed discloses granting second data resources to a second subscriber based on data resources that are granted to a DUG (see Fig.’s 2A-2B & 3A-3B Para’s [0005] i.e., group subscription which may comprise a plurality of subscribers (i.e., “DUG”) [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”) for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

and also based on first data resources granted to a first subscriber (see Para [0041] i.e., PCEF nay send 2101 a Diameter CCR-I message…during initiation of a session for a subscriber x (i.e., “first subscriber”)…It may be noted that subscriber x may belong to a group of subscribers (i.e., “DUG”) having a group subscription. Such a group subscription may govern the quality of service (QoS), allocation of service units (i.e., “data resources that are granted to DUG”) and other related parameters for sessions initiated by the subscribers belonging to the group subscription, [0042] i.e., Upon receipt of the forwarded CCR-I message, PCRF 231 may retrieve 2401 a profile of subscriber x from a subscriber profile repository 240. The retrieved profile for subscriber x may include a profile of the group subscription. By way of example, the group subscription profile may contain an indication of a threshold of 100 service units (i.e., “data resources that are granted to DUG”)  for the group subscription…Subsequently, PCRF 231 may, based on the retrieved profile, send 2202 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber x (i.e., “first data resources granted to first subscriber”), which may further be forwarded 2102 by DRA 220 to PCEF 210, [0043] i.e., After some time, when the session initiated by subscriber x is still ongoing, a session may be initiated by another subscriber belonging to the same group subscription, say, subscriber y (i.e., “second subscriber”). This may trigger PCEF 210 to send 2103 a CCR-I for subscriber y towards DRA 220 & [0044] i.e., Upon receipt of the forwarded CCR-I message for subscriber y, PCRF2 232 may retrieve 2402 a profile of subscriber y from the subscriber profile repository 240. The retrieved profile for subscriber y may include the profile of the group subscription…Subsequently, PCRF2 may, based on the retrieved profile (i.e., “based on data resources that are granted to a DUG”), send 2204 a CCA-I message to DRA 220 indicating a grant of 10 units for subscriber y (i.e., granting second data resources to a second subscriber), which may be forwarded 2104 by DRA 220 to PCEF 210 & [0045-0048] i.e., service units (i.e., “data resources”) are allocated to subscribers x and y based on a threshold amount of service units (i.e., “data resources that are granted to DUG”) allocated to the group subscription & [0058-0067]). 

(Mohammed suggests the data resources or service units that are allocated to the subscriber x and subscriber y are based on a group subscription for the group of subscribers (see Para’s [0041-0048]), where the group subscription may govern the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription, (see Para’s [0041] i.e., Such a group subscription may govern the quality of service (QoS), allocation of service units & [0042] i.e., By way of example, the group subscription profile may contain an indication of a threshold of 100 service units for the group subscription)).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the second data resources granted to the second subscriber of the DUG as disclosed in Qu to be granted based on data resources that are granted to the DUG and also based on first data resources granted to the first subscriber as disclosed in the teachings of Mohammed who discloses service units are allocated to subscribers x and y based on a threshold amount of service units allocated to the group subscription for the group of subscribers because the motivation lies in Mohammed for governing the allocation of service units for sessions initiated by the subscribers belonging to the group subscription based on a threshold amount of service units for the group subscription for not exceeding data resource capacity of the network system. 

While Qu discloses data resources are granted to the DUG according to the policy data, (see Para’s [0007] i.e., Dynamic policy control needs to be applied to network resources used by these service applications, [0009] i.e., The PCEF, usually located in a Gateway (GW), is configured to enforce, at a bearing plane, the policies and the charging rules established by the PCRF. The PCEF detects the service data flows according to a service data flow filter in the rules sent by the PCRF, and further enforces the policies and the charging rules established by the PCRF on these service data flows. When a bearer is established, the PCEF performs resource distribution according to the rules (i.e., “policy”) sent by the PCRF, [0049] i.e., each MTC device that establishes an IP-CAN session bearer, will be granted data resources for the bearer, [0051] i.e., in the course in which the MTC device establishes the IP-CAN session, the group policy of the device group to which MTC device belongs is locally searched and obtained, and then applied to the IP-CAN session which is requested to be established, [0123] i.e., a resource reservation process for existing IP-CAN sessions in the group (i.e., “data resources granted to the DUG”) is performed based on a local group policy QoS rule, & [0125]), the combination of Qu in view of Mohammed does not disclose the claim feature of the policy data comprising an indication of data resources that are granted to the DUG. However the claim feature would be rendered obvious in view of Leung et al. US (2016/0212758). 

Leung discloses policy data (see Fig. 4 i.e., resource allocation plans 440) comprising an indication of data resources (see Fig. 4 i.e., Resources 402) that are granted to a DUG (see Fig. 4 i.e., Subscriber Groups 404), (see Para’s [0002], [0022], [0036] i.e., outputs of the dynamic resource optimization 316 may include resource allocation plans 318 for each group of subscribers…Each resource allocation plan 318 may be applied to each subscriber by a scheduler 320 associated with the SON server 310. The scheduler 320 may allocate the corresponding resources according to the resource allocation plan 318 associated with each group of subscribers, [0039] i.e., In an example embodiment, resources 402, including frequency and transmitted power, may be provided to groups of subscribers 404 based on one or more resource allocation plans 440 (i.e., “policy data”). Each resource allocation plan (442, 444, 446) may schedule a portion of optimized resources to be provided to a subscriber group (406, 408, 410) based on a priority level of the subscriber group), [0044], & [0066-0067] i.e., “generate frequency and power allocation plan” may be sent to scheduler in block 644 for implementing the plan to allocate the resources to the group of subscribers).

(Leung suggests each resource allocation plan (i.e., “policy data”) may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group (see Para [0039]) in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of subscribers of the group (see Para’s [0002] i.e., QoE & [0004]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data configured for the subscriber group as disclosed in Qu in view of Mohammed to comprising an indication of data resources that are granted to the DUG according to a data policy such as the resource allocation plan disclosed in Leung who discloses the resource allocation plan indicates data resources that are granted to a subscriber group because the motivation lies in Leung  that  each resource allocation plan may schedule a portion of optimized resources to be provided to a subscriber group based on a priority level of the subscriber group in order to optimize the resources of the SON considering a group of subscribers with the highest priority which results in satisfying quality of experience (QoE) of the subscribers of the subscriber group.

The combination of Qu in view of Mohammed, and further in view of Leung does not disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber, wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber. However the claim feature would be rendered obvious in view of Jeong et al. US (2015/0003312). 

Jeong discloses releasing data resources for a subscriber while maintaining connectivity (see Fig. 19 Bearer delete request received at S-GW will release data resources for the UE & Para’s [0135-0137] i.e., At step 1940, the S-GW receives a delete bearer resource message for suspension from the MME. At step 1950, the S-GW maintains PDP contexts setup for UTRAN/GERAN and does not forward the delete bearer resource message to the P-GW. Thereby, the P-GW and S-GW may process generated downlink packets (i.e., connectivity maintained))

wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber (see Fig. 19 i.e., Bearer delete request is only transmitted between the MME and the S-GW and not to the UE thus the release of resources is transparent to the UE & Para [0137] i.e., At step 1940, the S-GW receives a delete bearer resource message for suspension from the MME. At step 1950, the S-GW maintains PDP contexts setup for UTRAN/GERAN and does not forward the delete bearer resource message to the P-GW (i.e., release of resources is transparent to the UE since the UE does not receive the bearer delete request). Thereby, the P-GW and S-GW may process generated downlink packets)

(Jeong discloses the S-GW maintains the PDP contexts set up for UTRAN after receiving the Bearer delete request which suggests the PDP contexts are maintained for resuming the PDP context, (see Fig. 19 i.e., step 1950 Maintain resumed PDP contexts & Para [0137])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the first data resources granted to the first subscriber of the designated user group (DUG) as disclosed in Qu in view of Mohammed, and further in view of Leung to be released based on the teachings of Jeong who discloses releasing data resources for a subscriber while maintaining connectivity with the subscriber, wherein the release of the first data resources of the first subscriber is performed transparently to the first subscriber because the motivation lies in Jeong that the S-GW maintains the PDP contexts set up for UTRAN after receiving the Bearer delete request resuming the PDP context. 

While the combination of Qu in view of Mohammed, further in view of Leung, and further in view of Jeong discloses releasing the first data resources for the first subscriber (Jeong, see Para [0137]), the combination of Qu in view of Mohammed, further in view of Leung, and further in view of Jeong does not explicitly disclose the claim feature of releasing the first data resources for the first subscriber while maintaining connectivity with the first subscriber. However the claim feature would be rendered obvious in view of Faccin US (2008/0320149).  

Faccin discloses releasing the first data resources for a first subscriber while maintaining connectivity with the first subscriber (see Para’s [0011] A control module facilitates the detachment of the SRD (i.e., “first subscriber”) and deactivation of the bearer while maintaining IP connectivity. The IP connectivity corresponds to the attachment of the SRD, [0017] i.e., IP connectivity of the SRD is maintained during at least one of detachment of the SRD and deactivation of the bearer, [0162] i.e., Basic connectivity may be maintained where basic connectivity allows for generic connectivity and base signaling, but does not allow for specific communication and QoS maintained IP services, & [0261])

(Faccin suggests when basic connectivity is maintained, the MME 134 may retain information pertaining to the SRD 112. This allows the SRD 112 to return to a network and quickly setup bearer(s) and reestablish IP connectivity (see Para [0163])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that when the first data resources for the first subscriber are released as disclosed in Qu in view of Mohammed, further in view of Leung, and further in view of Jeong to maintain connectivity with the first subscriber based on the teachings of Faccin who discloses releasing first data resources for a first subscriber while maintaining connectivity with the first subscriber because the motivation lies in Faccin that when basic connectivity is maintained, the MME may retain information pertaining to the service request device (SRD) which allows the SRD to return to a network and quickly setup bearer(s) and reestablish IP connectivity. 

4.	Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149) as applied to claims 1 and 7 above, further in view of CAI et al. US (2016/0072963), and further in view of Westberg et al. US (2019/0082057).

Regarding Claims 2 and 8, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses the method and non-transitory computer readable medium of claims 1 and 7, but does not disclose wherein the policy data comprises one or more quotas, each quota associated with one or more services or rating groups. Qu does not disclose wherein the policy data comprises one or more quotas, each quota associated with one or more services or rating groups. However the claim feature would be rendered obvious in view of CAI et al. US (2016/0072963). 

CAI discloses wherein policy data comprises one or more quotas (see Para [0141]), each quota associated with one or more services or rating groups (see Para’s [0003], [0141] i.e., When a user to be charged online initiates a data service, the PCEF applies to the OCS in real time for a quota, and the OCS determines, according to user information and an amount in a user account, whether to allow the user to perform a packet data service, and delivers the user quota to the PCEF in real time & [0258] i.e., When group charging is used for the user equipment, the OCS allocates a corresponding quota to the user according to account information of the group, and sends the quota to the PGW).

(CAI suggests charging for a group service of multiple users cannot be implemented in the prior art (see Para [0005])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the policy data of the online charging session of the designated user group as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses to comprises one or more quotas, each quota associated with one or more services as disclosed in CAI who discloses allocating a quota for group charging according to account information of the group for efficiently managing the charging sessions data usage for service of a group of users.

The combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin, and further in view of Cai does not disclose the quotas are used to determine to release the first data resources. However the claim feature would be rendered obvious in view of Westberg et al. US (2019/0082057).

Westberg discloses quotas are used to determine to release the first data resources (see Para’s [0007], [0012], [0048], [0088] i.e., When the gateway node such as a PGW detects “out of data quota” for a subscription, a bearer released in initiated of that dedicated QCI bearer).

Westberg suggests the user of the wireless device 120 may have purchased a pre-paid subscription for its wireless device 12, which subscription comprises a limited volume of resources for user data traffic and the wireless device is thus associated to the limited volume of resources for user data traffic (see Para [0090]). The service is valid until the quota of the bucket has been consumed (see Para [0090]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the quotas associated with one or more services as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin, and further in view of Cai to be used to determine to release the first data resources as disclosed in the teachings of Westberg who discloses quotas are used to determine to release first data resources because the motivation lies in Westberg that the service for the user is valid until the quota of the bucket has been consumed in which resources can be released to the network system when the quota of the bucket has been consumed for efficient resource management in the network. 
5.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149), as applied to claims 4 and 10 above, and further in view of Wang US (2014/0321310).

Regarding Claims 5 and 11, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong and further in view of Faccin discloses the method and non-transitory computer readable medium of claims 4 and 10, Qu discloses the claim feature of checking for updates to the policy data (see Para’s [0024] & [0029]), but the references combined does not disclose the checking for updates to the policy data is based on a predetermined time interval. However the claim feature would be rendered obvious in view of Wang US (2014/0321310).

Wang discloses a PCEF checking for updates to the policy data is based on a predetermined time interval (see Abstract i.e., time period from a receiving time of a  request message sent by a PCEF for acquiring QoS control information (i.e., “policy”) to an update time of the QoS control information & Para [0036]).

(Wang suggests when PCEFs simultaneously execute a QoS update, PCRF or PCEF overload may occur, which may result in update message congestion or system breakdown, or cause a delay in update of the QoS (see Para [0010])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the checking for updates to the policy data as disclosed in over Qu in view of Mohammed, further in view of Leung, further in view further in view of Jeong, and further in view of Faccin to be based on the predetermined time interval as disclosed in Wang because the motivation lies in Wang for preventing PCRF overload and update message congestion in response to execution of a QoS update from several PCEFs simultaneously. 

6.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149), as applied to claims 4 and 10 above, and further in view of Hurtta US (2018/0041892).

Regarding Claims 6 and 12, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses the method and non-transitory computer readable medium of claims 1 and 7 further comprising deleting the new online charging session only if a request to delete the new online charging session is associated with a last subscriber associated with the DUG.  Qu does not disclose the claim feature of deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG. However the claim features would be rendered obvious in view of Hurtta US (2018/0041892). 

Hurtta discloses deleting the new online charging session only if a request to delete the new online charging session is associated with a last subscriber associated with the DUG (see Fig. 2 & Para’s [0033-0034] i.e., online charging, [0144] i.e., PGW may easily group terminals of a same type such as M2M devices, [0152] i.e., new Gx session created for group & [0160-0162] i.e., release of a Gx group session, by message 2001, a last but one PDN connection belonging to the group is released at PGW 2011…PGW 2011 informs PCRF 2012 on the deletion of the second PDN connection (i.e., “last subscriber”) via the established Gx group session & [0214]). 

(Hurtta suggests the Gx session is not released until the last established PDN connection belonging to the group is released (see Fig. 2 & Para’s [0160-0162])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for deleting the online charging session as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin based on the teachings of Hurtta who discloses deleting the online charging session only if a request to delete the session is associated with a last subscriber associated with the DUG because the motivation lies in Hurtta that the Gx session is not released until the last established PDN connection belonging to the group is released for efficiently releasing the group session. 

7.	Claims 13-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149) as applied to claim 1 above, and further in view of Alex et al. US (2006/0133333). 

Regarding Claims 13 and 17,  the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin discloses the method and non-transitory computer readable medium of claims 1 and 7, wherein maintaining connectivity includes a packet gateway (Jeong, see Fig. 19 i.e., S-GW (i.e., “packet gateway”) maintains resumed PDP contexts & Para [0137] & Faccin, see Para [0163] i.e., MME 24 may be a packet gateway & Para [0163]) storing session information associated with the new online charging session in the session database (Qu, see Para’s [0007-0008] i.e., service information consistent with policy, [0011], [0060-0061] i.e., group policy corresponding to session is stored), the references combined does not disclose the claim feature of storing a reduced version of session information associated with the new online charging session in a session database. However the claim feature would be rendered obvious in view of Alex et al. US (2006/0133333).

Alex discloses storing a reduced version of session information associated with a session in a session database, (see Fig.’s 4-5 i.e., reduced version of session context information for a communication session & Para’s [0014] i.e., some, but not all, session context information as corresponds to that communication session is deleted (i.e., “reduced version”), [0017],  [0021] i.e., session context information 20, [0026-0028] i.e., In a preferred approach, memory capacity is increased by deleting at least some, but not all, session context information as corresponds to the communication session to thereby provide some resultant retained session context information, and then compressing at least some of the retained session context information to provide compressed retained session context information. This reduced and compressed quantity of information can then be stored in a memory & [0032-0033] i.e., these reduced quantities of information can be stored).

(Alex suggests the reduced version of session information stored results in automatically increasing memory capacity that is available for supporting available communication sessions while simultaneously persisting at least some session information for potential subsequent use during the communication session and for facilitating subsequent restoration of a given call for the mobile station,  (see Para’s [0014-0015], [0017], [0026-0028] & [0031]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the maintaining connectivity by storing session information associated with the new online charging session in the session database as disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Jeong, and further in view of Faccin to store a reduced version of the session information associated with the session in a session database as disclosed in the teachings of Alex because the motivation lies in Alex that the reduced version of session information stored results in automatically increasing memory capacity that is available for supporting available communication sessions while simultaneously persisting at least some session information for potential subsequent use during the communication session and for facilitating subsequent restoration of a given call for the mobile station. 

Regarding Claims 14 and 18, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin, and further in view of Alex discloses the method and non-transitory computer readable medium of claims 13 and 17, wherein storing the reduced version of session information includes a packet gateway (Alex, see Para [0016] i.e., teachings can be implemented in a network element 10 such as a packet data serving node (i.e., “packet gateway”)) compressing session information associated with the new online charging session (Alex, see Para’s [0026-0028] i.e., compressing session information which can be stored in a memory & [0032-0033]) and storing the compressed session information in the session database, (Alex, see Para’s [0026-0028] i.e., compressing session information which can be stored in a memory & [0032-0033]) 

Regarding Claims 15 and 19, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin, and further in view of Alex discloses the method and non-transitory computer readable medium of claims 13 and 17, wherein storing the reduced version of session information associated with the new online charging session includes storing a subset of session information associated with the new online charging session in the session database, (Alex, see Fig.’s 4-5 & Para’s [0014], [0017], & [0026-0028] i.e., memory capacity is increased by deleting at least some, but not all, session context information…and then compressing at least some of the retained session context information to provide compressed retained session context information (i.e., “subset of session information”)…This reduced and compressed quantity of information can then be stored in a memory & [0032-0033])  

8.	Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qu et al. US (2013/0044646) in view of Mohammed et al. US (2015/0236915), further in view of Leung et al. US (2016/0212758), further in view further in view of Jeong et al. US (2015/0003312), and further in view of Faccin US (2008/0320149) as applied to claims 1 and 7 above, and further in view of Lee et al. US (2009/0219868).

Regarding Claims 16 and 20, the combination of Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin, discloses the method and non-transitory computer readable medium of claims 1 and 7, but does not disclose wherein the second data resources include at least a portion of the released first data resources. However the claim feature would be rendered obvious in view of Lee et al. US (2009/0219868).

Lee discloses wherein the second data resources include at least a portion of the released first data resources, (Lee, see Para [0082] i.e., The eNodeB then re-allocates the unused radio resources, such as radio resources released (i.e., “portion of the first released data resources”) by a specific UE, to other UEs).

Lee suggests re-allocating the released radio resources to other UEs (see Para [0082]) when the radio resources may be unnecessarily wasted if the specific UEs do not use the radio resources allocated by the eNode-B, and preventing ineffective use of radio resources (see Para’s [0040] & [0082]).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the second data resources disclosed in Qu in view of Mohammed, further in view of Leung, further in view of Jeong, further in view of Faccin to include at least a portion of the released first data resources as disclosed in Lee who disclose re-allocating unused radio resources such as release radio resources used by a specific UE to other UEs because the motivation lies in Lee for re-allocating the released radio resources to other UEs when the radio resources may be unnecessarily wasted if the specific UEs do not use the radio resources allocated by the eNode-B, and preventing ineffective use of radio resources

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461